DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending and under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, feature of step (e ), “wherein the presence or absence of HCC is when the statistically weighted difference of the plurality of biomarkers between HCC is 1 or greater” is not clear.  First, it is confusing for the “difference of the plurality of biomarkers between HCC”.  According to page 10 of specification, it is suggested that the “between” term as corresponding to the “comparing” in step (d), to change to “between HCC and the normal control samples” for clarity. 

Furthermore, does “the plurality of biomarkers” mean all together of both step (b) biomarkers and HCC biomarkers or each individual biomarker in step (b) and (c )?  Please clarify. For the purpose of prior art, the Office would consider the “plurality” for at least 2 biomarkers, each from step (b) and step (c). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:


The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition,  and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (see the flowchart)(emphasis added).

The instant invention directs to a process of detecting analytes in a subject by measuring particular molecules, i.e. analytes levels in the subjects and comparing the results to determine whether the subjects have a liver disorder.  

Following the instructions by the guidance, the invention claimed herein satisfies the requirement of the first prong because it directs to a process (method).  

With regard to the second prong, however, the instant invention falls within the "judicial exception" and the additional steps recited in the invention do not amount significantly distinguishing itself from the judicial exception.    

The key active steps in the current application include, obtaining samples, measuring target molecules in the samples, and comparing the results from the measured samples. The current invention indeed applies a “law of nature”, i.e level of analytes correlating to illnesses, namely the correlation of HCC with the recited biomarkers in the claim.  

The issue here is that whether a “comparison” step may be considered significant to ensure that the claim amounts to significantly more that the law of nature under judicial exception. 
Under Mayor, the Court held that the comparing step (implying in the wherein clause: wherein the level of 6-thioguanine less than about 230 pmol per 8x108 red blood cells indicates a need to increase the amount of said drug subsequently administered to the patient (claim 1)) requires nothing more than thinking about whether one number (the level of a particular molecule) is greater than another number (the selected threshold or control). This step merely tells a doctor about the relevant natural laws, at most adding a suggestion that the doctor should take those laws into account when treating the patients. Such mental step of comparing and/or correlating does not limit the scope of the claim. The conclusion is that simply comparing an increase or a decrease level of a specific molecule in a patient, albeit correlating the level with the need of adjusting treatment regimen, adds no patentable weight for judicial exception under 35 USC 101. These steps when viewing as a whole, add nothing significant beyond the sum of their parts taken separately (Mayor, at 1298). Note, in Ambry the Court of Appeal for Federal Circuit also addressed the issue on "comparing" difference of a gene and held that this step is a mental process and thus maintained bar on 35 USC 101 eligibility (113 USPQ2d 1241, at 1246).  In addition, in PerkinElmer Inc. v. Lintema Ltd. (2012) the Court of Appeal also considered the step of “comparing” levels of two ultrasound markers from two trimester periods in pregnant women for assessing Down’s syndrome a mental process. Finally, the Court in In re Huai-Hung Kao, 639 F.3d 1057 (Fed. Cir. 2011) the fact that “bioavailability of oxymorphone was increased in subjects with renal impairment”. Id. at 1064. The court held that "[t]hough the correlation between the renal impairment and bioavailability was not known, informing someone of the correlation cannot confer patentability absent a functional relationship between the informing and administering steps." Id. at 1072. Therefore, the comparison and/or correlating step herein adds nothing significant beyond the law of nature under judicial exception.  
Lastly, no additional element is incorporated into the claim (even step (e ) is merely a statistical mental process) for a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The current application directs to a method of diagnosis of HCC in a subject. The state of the art involves knowledge of biochemistry, physiology and pathology. The techniques required for the performance include immunoassay and pathological confirmation. The unpredictability in this field is high because of multi-factors involved, such as race, gender, age, genetic predisposition, geographical difference...etc.. Therefore it is critical and essential to have actual clinical studies with sufficient numbers for statistical analysis. One clinician in the field would NOT simply review literatures in the HCC area, collect information about possible biomarkers and propose a feasible and reliable diagnosis method without actual clinical studies. 

As has been pointed out, using biomarkers for diagnosis for diseases need to have actual clinical study in corroborating the hypothesis (i.e. proposed method).  Kavanaugh et al. concern that “retrospective analysis that determine whether a biomarker “predicts” clinical response, while not uncommonly reported in the literature, are useful to generate hypotheses but not to prove utility.  We must select a biomarker in advance and then prospectively test the hypothesis under many clinical conditions. The true value of a new biomarker lies in its ability to shorten the time needed to determine whether an agent will likely be effective-that is, be truly predictive. Biomarkers that merely reflect contemporaneous clinical measures would be of limited value.” (Future Rheumatol. 2008 3: 303-305; See page 304, left column)(emphasis added).  In the article “What are biomarkers” (Curr Opin HIV AIDS 2010 5: 463-466), Strimbu stated that “[m]ore recently, a large and well-publicized trial of the combination of two cholesterol-lowering drugs, ezetimibe and simvastatin, highlighted the risk of relying too much on biomarkers: although the combination treatment lowered subjects' cholesterol levels more than simvastatin alone, it did not lead to any improvement in atherosclerosis or overall mortality, calling into question a great deal previous research that depended on the assumption that lowering cholesterol necessarily lowered morbidity and mortality. In both these cases, as in many others, despite the best biological and statistical evidence, biomarkers that were “validated” even in a series of previous trials were found poor predictors of clinical outcomes.” (See page 4, middle portion)(emphasis added). 

Cholesterol is a well-known biomarker for cardiovascular disease. Targeting this molecule for treating cardiovascular disease has generated many studies in the field.  However, the anticipation is not always as expected. In another word, not every “biomarker” (in diagnosis) is suitable for use as a tool in evaluating treatment. 

It is also noted that applicant has not done any clinical study in this application other than presented a table of liver health biomarkers in normal control sample (See Table 1)(emphasis added). In this table, a normal range for the liver health biomarker is presented.  However no clinical data for HCC biomarkers were given (emphasis added). 

Taken together, based on the disclosed information, one ordinary skill in the art would not be able to use the claimed method for diagnosis of HCC in a subject.  As held in Brenner v. Manson, “[a] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  See 383 U.S. 519, 536 (1966).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borlak (US 20130078255).

Borlak discloses that ALP and CEA are hepatocellular carcinoma biomarkers (See section 0099).
As to the results of difference of “1” or greater at two time points between the HCC vs. normal, it would have been prima facie obvious since the ALP and CEA have been established as biomarkers for identifying HCC, the statistical difference between HCC vs. normal would have been significant, i.e. at least “1” or greater.

Although Borlak does not detail the steps of using time points comparison for ALP and CEA, nevertheless it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure both ALP and CEA at different time points for diagnosis of HCC in a subject with reasonable expectation of success because of (1) the knowledge of ALP and CEA as HCC biomarkers; (2) to ensure the accuracy of diagnosis, e.g. a second opinion from a different laboratory and (3) obvious tests results if measuring within two or three days because the HCC remains with patients and the ALP and CEA would not fluctuate.  

With regard to claims12-13, it is also known that HCC is associated with cirrhosis, fibrosis and hepatitis. 

With regard to claims 18-20, it is well-known and commonly practiced using immunoassay to detect ALP and CEA from blood samples. 


Claim 1, 5-13, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borlak, Yang (Oncologist  2008 13: 1155-1165) and Kuyenhoven (Thromb Haemost  2003  89:718-725).

Borlak reference has been discussed above but Borlak is silent in using OPN and MMP-9.
Yang teaches that OPN can be a useful biomarker for diagnosis of HCC (See Abstract).

Kuyenhoven teaches that MMP-9 can be a biomarker for HCC (See abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the methods taught by Yang and Kuyenhoven, such as measuring OPN and MMP-9 for identifying HCC in a patient because both OPN and MMP-9 have been shown to be useful biomarkers for identifying HCC and one ordinary skilled in the art would have been motivated to incorporate additional biomarkers for a more thorough, accurate and complete diagnosis. 

Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borlak as applied to claim 1, 5-13, 18-20 above, and further in view of Bisceglie (Hepatology  2009 49:S56-S60).

Borlak reference has been discussed but Borlak does not explicitly teach measuring hepatitis B and hepatitis C biomarker. 

Bisceglie reviews the hepatocellular carcinoma HCC in epidemiology, pathogenesis, risk factors, animal models and prevention.  Bisceglie reviews the common liver disease associated with HCC, such as hepatitis B and hepatitis C. The biomarkers for both hepatitis B and C are the core antigens thereof and can be detected using antibody immunoassay (See Abstract; S57-S58). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Bisceglie to detect hepatitis B and hepatitis C for identify HCC in a patient because of the prevalence and common association of both hepatitis B and C with HCC, and would have reasonable expectation of success.   


6.	Claims 3-4 direct to use hepatitis A biomarker for diagnosis of HCC and both claims are free of prior art.  However, there is NO clinical data in the current application (See above enablement rejection).

					Conclusion 
	
7.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678